January 7, 1918. *Page 428 
The opinion of the Court was delivered by
The following statement appeared in the record:
"This was a motion before his Honor, Mendel L. Smith, Judge, for the appointment of a receiver in supplementary proceedings, to take charge of the property, effects and income of the defendants, and to collect and receive the property, effects and income of the defendants. A judgment was rendered in the case as above entitled on February 8, 1916, in favor of James Woodrow, as trustee, for Mrs. Kate W. Woodrow, against John W. Lillard, and Apartment House Company of Columbia, S.C. for $1,168.01, together with interest from that date and costs. This judgment was duly entered on judgment docket of Richland county, on the same date, and appears as judgment roll No. 11849. An execution was issued on this judgment on March 13, 1916, to the sheriff of Richland county, and was subsequently returned by said sheriff unsatisfied, markednulla bona. Subsequently thereto, upon affidavit setting forth these facts, and also that the judgment debtors had property which they failed and unjustly refused to apply to the payment of the judgment debt, an order was made by Judge DeVore, February 21, 1917, requiring the defendant, John W. Lillard, and the defendant, Apartment House Company, by its secretary, to appear before the master of Richland county, who was appointed special referee, for the purpose of being examined and answering such matters as might be asked them touching their property. In pursuance of this order, and of the service on the defendants, the said defendant, John W. Lillard, who is also the secretary of the Apartment House Company, appeared and was examined."
The record contains a brief of the evidence, which will be reported. His Honor, Judge Mendel L. Smith, by a formal order, refused the motion, and the plaintiff appealed, upon exceptions which will also be reported. *Page 429 
The testimony does not sustain the order of his Honor, the Circuit Judge, and the exceptions must be sustained. It is not necessary to cite authorities to sustain this conclusion.
Reversed.
MESSRS. JUSTICES WATTS, FRASER and GAGE concur.
MR. JUSTICE HYDRICK did not sit in this case.